Citation Nr: 0304825	
Decision Date: 03/14/03    Archive Date: 03/24/03	

DOCKET NO.  95-21 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for bilateral pes 
planus, with Achilles tendonitis, with status postoperative 
repair, wedge resection, right 3rd metatarsal neck, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to extension of a temporary total 
convalescence rating for bilateral pes planus with status 
postoperative repair beyond June 30, 1996.  

4.  Entitlement to an effective date, prior to December 19, 
2001, for the award of a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to 
July 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2002).

In September 1999, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In March 2000, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision for only 
that portion of the September 1999 decision wherein the Board 
denied entitlement to service connection for PTSD, an 
increased evaluation for bilateral pes planus, with Achilles 
tendonitis, with status postoperative repair, wedge 
resection, right 3rd metatarsal neck, and extension of a 
temporary total convalescence rating for bilateral pes planus 
with status postoperative repair beyond June 30, 1996, with 
dismissal of the remaining issues.  

Accordingly, those claims are not before the Board at this 
time (this includes the issue of service connection for a 
psychiatric disorder other than PTSD).  The CAVC granted the 
joint motion that month, vacating and remanding this case to 
the Board.  

In August 2000, the Board remanded those issues to the RO for 
additional development.  Since that time, the veteran has 
raised additional claims.  In March 2002, he filed a claim 
seeking a TDIU.  His claim has been granted.  Accordingly, 
this issue is not before the Board.

In April 2002 the RO granted an increased (compensable) 
evaluation of 10 percent for left hallux abductovalgus.  The 
veteran was notified of this determination that month.  A 
notice of disagreement with this determination has not been 
received.  Accordingly, the issue of whether there is 
entitlement to an evaluation greater than 10 percent for this 
disability is not before the Board at this time.  

The veteran is service connected for multiple foot 
disabilities, including the following: (1) bilateral pes 
planus with Achilles tendonitis, with status postoperative 
repair, wedge resection, right 3rd metatarsal neck, currently 
evaluated as 30 percent disabling; (2) postoperative hallux 
abductovalgus of the right, evaluated as 10 percent 
disabling; (3) hallux abductovalgus of the left, evaluated as 
10 percent disabling; (4) hammertoes on the right, 
postoperative, second and fifth toes, evaluated as 10 percent 
disabling; and (5) hammertoes on the left, postoperative, 
second toe, also evaluated as 10 percent disabling.  The sole 
issue, however, based on the joint motion and the CAVC's 
determination cited above, is whether the veteran is entitled 
to a greater than 30 percent evaluation for his service-
connected bilateral pes planus disability.  No other 
determination regarding the veteran's foot disabilities is 
before the Board at this time.  

In May 2002, the veteran filed a second claim seeking 
convalescence benefits for treatment of his service-connected 
bilateral pes planus disability based on surgery performed in 
May 2002.  In June 2002 the RO granted this claim.  

In August 2002, the RO received a statement from the veteran 
with an enclosed letter from his doctor stating that his 
convalescence for his foot surgery that was done on May 1, 
2002, was continuing until August 28, 2002.  Based on this 
evidence the RO, in October 2002, granted additional 
convalescence benefits.  In October 2002, the RO wrote to the 
veteran and stated that the decision regarding the temporary 
total evaluation was considered a full grant of benefits 
sought by appeal with regard to this issue.  The veteran has 
not disputed this finding regarding convalescence benefits.  
The October 2002 rating action regarding the issue of 
convalescence benefits based on recent surgery has not been 
appealed and is not at issue before the Board.  In any event, 
as the veteran has been in receipt of a 100 rating since 
December 2001 (well before the May 2002 surgery), the Board 
finds no basis to address this issue.       

Entitlement to a TDIU was granted by the RO in the 
October 2002 rating determination, effective December 19, 
2001.  In October 2002, a timely notice of disagreement with 
this specific determination was submitted.  The veteran seeks 
an effective date for the award of the TDIU prior to 
December 19, 2001.  A statement of the case has not been 
issued by the RO regarding this new claim.  Accordingly, this 
issue will be remanded to the RO in light of the CAVC's 
determination in Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  The probative, competent medical evidence establishes 
that although the veteran engaged in combat, he has not been 
found to have PTSD on the basis of the most recent 
comprehensive examinations.  

2.  Bilateral pes planus is productive of not more than 
severe impairment with objective evidence of marked 
deformity, pain on manipulation, and characteristic 
callosities.  

3.  The veteran is not shown to have been in need of 
convalescence as the result of his March 1996 foot surgery 
beyond June 30, 1996.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus with Achilles tendonitis, with 
status postoperative repair, wedge resection, right 3rd 
metatarsal neck, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5276 and 5280 (2002).  

3.  The criteria for the extension of a temporary total 
convalescence rating based on surgery and postoperative 
convalescence in March 1996 beyond June 30, 1996, are not 
met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's primary military occupational specialty (MOS) 
during service from July 1963 to July 1967 was storekeeper.  
He had a tour of service in Vietnam.  He was awarded the 
National Defense Service Medal and Armed Forces Expeditionary 
Medal (Vietnam).  His personnel record is on file.

The service medical records, including a report of a physical 
examination in July 1963 for entry onto active duty and a 
report of a physical examination in July 1967 for purposes of 
separation from active duty, are of record.  These reports 
are completely silent for any complaint, finding or diagnosis 
of a psychiatric disability.  Psychiatric evaluations were 
normal.  During service the veteran was treated for painful 
feet on walking associated with pes planus.

In July 1992, the veteran underwent a VA orthopedic 
examination.  He stated he hurt his feet when he left Vietnam 
and had field line activities in the Philippines.  The feet 
swelled and there were only corpsmen to treat them with 
boiled seawater.  His feet got worse in San Diego and in 1971 
or 1972 he had surgery, wore "flats" for some five months, 
and he thought his feet were getting worse.  He was unable to 
walk a mile.  He worked for the Small Business Administration 
with mostly sedentary-type work.  He was not taking any 
medication.

On objective examination the veteran measured 5'9" and 
weighed 175 pounds.  He walked cautiously with his shoes on.  
He had obvious deformities, especially in the right forefoot.  
Hallux valgus of 40 degrees and bunions that were tender, but 
not inflamed, were reported.  The right second toe had a 
flexion contracture and rotation curled under the great toe, 
but with a dorsal incisional scar over the shaft of the 
second metatarsal and an irregular scar at the distal 
interphalangeal proximal joint (DIP).  The examiner felt as 
though the distal joint had been resected, but there was a 
plantar callosity under the second metatarsal head which was 
1 1/2 centimeters and apparently very tender.  The callosity 
under the fifth metatarsal head was tender and he complained 
of any manipulation of the second toe, especially, even with 
attempts to extend it.  On the left side there was a 30-
degree hallux valgus with minimal symptoms, an incisional 
scar over the second metatarsal shaft and a cruciate scar 
over the DIP joint that had apparently been resected and was 
tender.  The left calf was somewhat smaller in circumference.  

Both feet went into valgus with weight bearing with 30 
degrees offset on both sides, spreading of the heels and some 
lateral displacement on both sides.  There was no spasm and 
both feet could be inverted passively 30 degrees past the 
midline.  Impression following radiographic studies was pes 
planus with valgus but no spasm for inversion of the feet 
passively.  Status post surgeries, especially for the second 
toes with residual flexion contractures, metatarsal 
callosities on the right and moderate hallux valgus on the 
right with mild hallux valgus on the left.  

In an original unappealed rating decision of August 1992, the 
RO granted service connection for bilateral pes planus with 
surgical repair evaluated as 30 percent disabling.  

The veteran was first diagnosed with PTSD in approximately 
August of 1992.  He complained of sleep disturbances of 
thoughts of 13 friends killed in action.  A private hospital 
report in October 1993 referred to the presence of PTSD, a 
mood disorder and personality disorder.  

On VA examination in May 1994 the veteran described symptoms 
such as nervousness, nightmares, insomnia, and attempted 
homicide.  He participated in a Trauma Recovery Program.  It 
was indicated within his history that he was a combat 
veteran.  He complained of sleep disturbance and thoughts of 
13 friends having been killed in action. 

In October 1992 the veteran was given extra depth shoes with 
metatarsal bars for foot complaints.  

On a report of an initial post service VA psychiatric 
examination in November 1992, the veteran reported as history 
that he served in the Navy Sea Bees as a storekeeper and the 
closest he came to combat was "seeing bombs going off a few 
miles away".  He reported first having been treated for 
emotional problems when he saw a psychiatrist once at a Naval 
facility upon return from Vietnam.  He noted that in 1987 he 
thought he had suffered a nervous breakdown.  Following 
mental status evaluation, a supplemental psychological test 
was undertaken in December 1992.  Based upon the overall 
results it was determined that the findings did not support a 
diagnosis of PTSD.  It was noted that there was evidence of 
suicidal ideations and hallucinations.  Diagnoses were major 
depression with psychotic features and intermittent explosive 
disorder.  

Subsequently dated VA clinical records in 1993 continued to 
list PTSD as a diagnosis as the veteran participated in the 
VA Trauma Recovery Program.  

A VA clinical record in April 1993 noted treatment for 2nd 
and 4th metatarsal head callous.  The veteran was seen for 
follow-up in May 1993 for painful feet.  

In October 1993 he was seen for hallux abductor valgus 
deformity, painful right foot and painful left foot.  Also 
noted were right foot keratoses beneath the 3rd and 5th heads 
with clawing.  It was felt that surgical correction of 
clawing on the right foot might help.  

A private hospital report in October 1993 references the 
presence of PTSD, a mood disorder and personality disorder.
  
On VA examination in October 1994, the veteran described a 
history that was reported to be consistent with a diagnosis 
of PTSD.  However, psychological testing at that time did not 
support a diagnosis of PTSD.  The examiner noted the veteran 
had been receiving treatment at a trauma recovery program and 
that he had been diagnosed with PTSD in that program.  The 
examiner concluded that given his history, which was 
consistent with PTSD, and the diagnosis from the trauma 
recovery program, the veteran should retain a diagnosis of 
PTSD.  

Extensive medical records have been obtained by the RO or 
submitted by the veteran.  Private medical records refer to 
treatment of a right bunionectomy repair, second and fifth 
hammertoe deformities and wedge resection of the third 
metatarsal neck for a chronic callus on the sole of his foot 
in March 1996.  The record also contains a statement from the 
veteran's podiatrist noting that he was considered unable to 
perform duties to work due to convalescence of surgery from 
March 28, 1996, to approximately June 6, 1996.  

In a second statement dated July 8, 1996, the veteran's 
private podiatrist noted that he had undergone multiple 
surgical procedures on his right foot on March 28, 1996.  The 
treating podiatrist also stated that he would be seen through 
September 1996 for postoperative evaluations, but he was 
considered unable to perform duties at work due to 
convalescence from surgery beyond the reported June 6, 1996 
date.  

On a report of a VA orthopedic examination in July 1996, it 
was noted that the veteran's foot was still painful from 
surgery, and that he wore a wooden soled shoe while working.  
Examination revealed that he ambulated with an antalgic gait.  
It was reported that he was able to stand with bilateral pes 
planus that was flexible.  

He had 20 degrees of dorsiflexion and 50 degrees of plantar 
flexion in the right ankle.  30 degrees of inversion and 
20 degrees of eversion in the subtalar joint were reported.  
The posterior tibial and dorsalis pedis pulses were palpable.  
He was tender over the neck of the third metatarsal.  The 
second toe was shortened.  30 degrees of active dorsiflexion 
in the right first metatarsal phalangeal joint and about 
20 degrees of plantar flexion were reported.  A hard callus 
beneath the third metatarsal head was also indicated.

In April 1997, the Board remanded this case to the RO for 
extensive development.  VA sought verification of the 
veteran's reported stressors from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
(herein after referred to as CRUR).  Based upon the replies 
received from this organization in August 1997 and June 1998, 
with attachments enclosed, the RO determined that the veteran 
had engaged in combat.  

On a report of a VA orthopedic examination in July 1996, it 
was noted that the veteran worked as a VA file clerk at VA 
headquarters.  In March 1996, he had a bunionectomy, repair 
of his right second and fifth hammertoe deformities and a 
wedge resection of the third metatarsal neck for a chronic 
callus on the sole of his foot.  His foot was still painful 
from surgery.  He wore a wooden soled shoe while working.

On objective examination, the veteran was described as a 
well-developed and well-nourished individual who ambulated 
with an antalgic gait.  He was noted to stand with bilateral 
pes planus that was flexible.  He had 20 degrees of 
dorsiflexion and 50 degrees of plantar flexion in the right 
ankle.  He had 30 degrees of inversion and 20 degrees of 
eversion in the subtalar joint.  

The posterior tibial and dorsalis pedis pulses were palpable.  
He had a well-healed scar on the dorsum of the first 
metatarsal, a well-healed scar on the dorsum of the second 
toe and in the interval between the second and third 
metatarsals.  He was tender over the neck of the third 
metatarsal.  He also had a well-healed scar on the dorsum of 
the fifth toe.  

The second toe was shortened.  He had no residual bunion 
formation.  30 degrees of active dorsiflexion in the right 
first metatarsal phalangeal joint and about 20 degrees of 
plantar flexion were found.  He had a hard callus beneath the 
third metatarsal head. 

In a rating decision of July 1996, the RO granted a temporary 
total rating under 38 C.F.R. § 4.30 from March 28, 1996 
through June 30, 1996, with reduction to the pre-
convalescence 30 percent schedular evaluation effective July 
1, 1996 based on the bunionectomy repair of his right second 
and fifth hammertoe deformities and a wedge resection of the 
third metatarsal neck for a chronic callus on the sole of his 
foot on March 28, 1996.

Additional medical records were obtained by the RO or 
submitted by the veteran.  A private hospital summary 
reflects a period of hospitalization from February 1998 to 
March 1998.  The provisional diagnosis on admission was PTSD, 
chronic alcoholism, and a major depressive disorder.  The 
final diagnosis on discharge included PTSD and a major 
depressive disorder.  

On VA evaluation in October 1998, it was reported that the 
veteran had worked until last year.  His current complaints 
included increased pain since the surgery two years earlier 
and difficulty walking.  He also noted his toes were 
overriding and he needed special shoes.  Even with special 
shoes he continued to have difficulties.  He stated that he 
could not walk much due to severe pain in his feet.  On 
examination, the veteran was described as an individual who 
was in no acute distress.  He walked into the clinic with a 
normal gait pattern.  On examination of the right foot and 
ankle, the right second foot and fourth toes were overriding 
each other on a great toe and there was a severe hallux 
valgus on the great toe.  There were two calluses noted on 
the right great toe and under the right third toe that was 
somewhat tender.  Range of motion of the right ankle revealed 
dorsiflexion was to 10 degrees, inversion was to 20 degrees, 
eversion was to 20 degrees, plantar flexion was to 
30 degrees, and hallux valgus was to 30 degrees.  

Passive flexion of the right great toe was 30 degrees and 
extension was to 30 degrees.  Ranges of motion were with 
severe pain.  There were pressure areas noted between the 
second and third toe and third and fourth toe, and the 
veteran had severe deformities of the nails in all of the 
toes.  Peripheral pulses were intact and no vascular changes 
were noted.  No skin discoloration was noted on the foot or 
the plantar surface of the foot.  There was mild to moderate 
tightness of the Achilles tendon.  

Examination of the left foot and ankle was nontender.  No 
calluses were found.  Mild tightness of the heel cord was 
reported.  Inversion was to 30 degrees, eversion was to 
20 degrees, dorsiflexion was to 10 degrees and plantar 
flexion was to 30 degrees.  Flexion of the left great toe was 
to 30 degrees.  Extension of the left great toe was to 
50 degrees without any discomfort.  Hallux valgus was to 
20 degrees.  Peripheral pulses were intact.  No skin changes 
were noted.  The veteran was able to walk on his toes.  While 
standing, there appeared to be marked bilateral flat feet.  
He was wearing custom molded shoes with custom molded 
insoles.  

X-ray studies taken in November 1998 revealed deformity of 
the distal aspect of the first metatarsal bone.  There was 
also deformity, which may be postsurgical, involving the 
distal portion of the second metatarsal bone.  There were 
some arthritic changes at the first metatarsophalangeal joint 
and there appeared to be some subluxation.  It was also noted 
that the abnormalities could be post-traumatic or 
postsurgical.  

In November 1998 the veteran underwent a PTSD examination 
conducted by a panel of two psychiatrists.  Following review 
of the veteran's claims file with supplemental psychological 
tests and examination, the examiners found that while he 
displayed some symptoms suggestive of PTSD, he did not meet 
the full criteria for PTSD.  Pertinent diagnosis was 
depressive disorder not otherwise specified.  

In a March 1999 addendum to the October 1998 orthopedic 
examination, it was noted that the veteran's claims file in 
October 1998 was not provided for review.  

The examiner noted that the following addendum was 
clarification of this examination report upon careful review 
of the claims file and the veteran's medical records.  The 
examiner reported that he had tender plantar calluses of the 
right foot and a range of motion that was severely painful.  
There was marked pes planus and moderate tightness of the 
Achilles tendon.  Marked hallux valgus was also reported.  
Evaluation of the shoes indicated worn out areas of the outer 
aspect of the heels.  He had difficulty walking on the heels 
and toes.  The examiner stated that based on the October 1999 
examination report and to the best of his knowledge, he 
considered the veteran to have a moderate pes planus.  

He noted that it was not possible to determine with any 
degree of medical certainty the extent of functional loss due 
to pain and use.  Functionally, the veteran was considered 
independent with the custom molded shoes.  However, it was 
noted that during acute exacerbation's he could have 
difficulty ambulating.  The evaluator's impression was 
moderate bilateral pes planus, bilateral hallux valgus, right 
worse than left, status post bunionectomy on the right side 
and overriding of the toes of the right foot.  

In September 1999 the Board denied the veteran's claims.  
This determination was appealed to the CAVC.  In March 2000 
the parties of the joint motion indicated that the veteran 
appeared to have presented a well-grounded claim for service 
connection for PTSD.  Accordingly, the Board's determination 
in September 1999 that the veteran had not filed a well-
grounded claim for PTSD was effectively overruled.  With 
regard to the claim of bilateral pes planus, it was indicated 
that the Board had not considered all potentially applicable 
diagnostic codes in denying the veteran's claim.  As an 
example, the parties of the joint motion cited 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (hallux valgus, unilateral).  

It was also indicated that the Board's decision did not 
provide an adequate discussion of the veteran's 
symptomatology in the context of the diagnostic criteria for 
an increased rating so as to comport with the CAVC's decision 
in Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).  

Specifically, the Board did not adequately address the 
October 1998 VA examination findings of tender plantar 
calluses, moderate tightness of the Achilles tendon, marked 
hallux valgus, severe deformities of the nails in all toes of 
the right foot, and the examiner notation that the range of 
motion was severely painful.  It was contended the Board did 
not address the veteran's complaints that although he wore 
custom molded shoes, he still experienced overriding of the 
toes as well as the examiner's statements that "during acute 
exacerbation's he [appellant] could have difficulty 
ambulating or bearing weight on the feet."  

It was also contended that the Board had not addressed 
November 1998 x-ray studies indicating several deformities, 
which the examiners noted "could be" post-traumatic or 
postsurgical.  It was noted that these studies had indicated 
arthritic changes at the first metatarsophalangeal joint and 
there appeared to be some subluxation.  It was concluded that 
a remand was required for readjudication of the veteran's 
claim after consideration of the foregoing evidence in light 
of the CAVC's determination in Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

With regard to the temporary total convalescence claim, it 
was contended that in denying the veteran's claim the Board 
had noted private physician's certifications that the veteran 
was considered unable to perform duties at work from 
March 1996 to June 6, 1996.  However, it was reported that 
the Board did not address the private physician's statement 
that the veteran was considered unable to perform duties at 
work due to convalescence from surgery beyond the reported 
June 6, 1996, date.  In this regard, it should be noted that 
the Board specifically cited this medical record on page 
eight of its September 1999 determination.  In any event, the 
parties of the joint motion stated that the Board should once 
again address the significance of the private physician's 
later statement and provide further reasons or bases for its 
decision to deny the veteran's claim.  

It was also stated that the Board should obtain certain 
records potentially determinative to the veteran's claims.  
Specifically, the veteran had indicated that he had received 
treatment from the VAMC in Palo Alto, California.  The CAVC 
vacated the Board's decision based on this joint motion in 
March 2000.  

In August 2000, the Board remanded this case to the RO for 
additional development.  Extensive outpatient treatment 
records were again obtained, including treatment of the 
veteran's disorders from Palo Alto, California.  On VA 
hospitalization in August 1997, the veteran was diagnosed 
with an adjustment disorder with depression and marked 
irritability secondary to job-related pressures, an alcohol 
relapse, cocaine use, and PTSD, sub-syndromal.  His stresses 
were indicated to be job related pressures and conflict.  
Fear of marital disruption, remorse secondary to alcohol 
relapse and one episode of cocaine use, and the anniversary 
of his father terminal illness and death were also indicated.  
Significantly, in a review of outpatient treatment reports 
and VA hospitalizations, little reference is made to military 
service or combat-related stressors.  

The RO has also obtained extensive records regarding the 
veteran's claim seeking Social Security Administration (SSA) 
benefits.  In his claim of June 1998, he referred to his feet 
and back.  Little reference was made to PTSD.  

On VA hospitalization in February 2001, the veteran was 
diagnosed with an adjustment disorder with depressed mood 
relating to the recent stroke of his mother.  Likely alcohol 
and cocaine abuse with increasing use in the weeks prior to 
admission was also reported.  PTSD was also indicated.  Once 
again, during this treatment little reference is made to the 
veteran's military service or combat related trauma.  

A November 2001 VA physical examination revealed a bilateral 
pes planus deformity.  Range of motion of the ankle was full 
with no crepitus and no pain at the ankle joint bilaterally.  
Surgical scars were indicated.  X-ray studies showed a 
previous bunionectomy at the surgical site with a healed 
third metatarsal osteotomy and second PIPJ fusion.  The 
evaluator's impression was bilateral pes planus, bilateral 
Achilles tendinitis, and subthird metatarsal.  It was 
indicated that on a more likely than not basis, the subthird 
metatarsal osteotomy had failed, and that the veteran 
continued to have a tyloma that was exquisitely painful.  His 
bilateral pes planus, with secondary Achilles tendinitis, on 
a more likely than not basis, was not going to improve at 
this point.  It was indicated that the claims folder had been 
reviewed.  

A November 2001 VA examination report shows that the 
veteran's historical record was reviewed in detail.  
Extensive review of the treatment for PTSD and other 
psychiatric disorders is indicated.  A detailed review of his 
civil employment history was also undertaken.  The veteran 
complained of nightmares of his experiences in the military 
three or four times a month.  He underwent extensive testing.  
With regard to the question of whether he actually had PTSD, 
the examiner stated that diagnostic analysis had revealed 
that the veteran had some symptomatology of PTSD.  He did 
not, however, have sufficient symptomatology for a full 
clinical diagnosis of PTSD.  The examiner stated, in 
pertinent part:  

In my opinion, [the veteran] does not 
have symptomatology which fully meets 
diagnostic criteria for [PTSD].  I 
believe he may have a subclinical case of 
[PTSD] or that perhaps, in years past, 
his symptomatology was sufficient to 
achieve a full diagnosis.  However, with 
treatment, his symptomatology subsided.  

In May 2002, the veteran underwent additional surgery on his 
foot.  A right third metatarsal osteotomy with removal of 
hardware is indicated.  Extensive outpatient treatment 
reports have been reviewed noting treatment for his 
psychiatric disorder and bilateral foot condition.  

The veteran's difficulties were reviewed within a 
neurological screening evaluation performed in February 2002.  
The diagnostic impression was depressive disorder, PTSD (by 
history) and a cognitive disorder.  

In a SSA determination from the Office of Hearing and 
Appeals, it was reported that the veteran suffered from 
chronic low back pain with left-sided sciatica.  In the 
findings of the Administrative Law Judge for SSA, little 
reference is made to PTSD or a psychiatric disorder.  

Additional outpatient treatment records were obtained by the 
RO indicating sporadic treatment of the veteran's disorders.  
On VA examination in June 2002, he continued to complain of 
continued bilateral foot pain.  The veteran noted continued 
swelling, pain, fatigue, and a lack in endurance all the time 
in the area of the dorsal forefoot.  Physical examination 
revealed no hammertoe deformity in the right foot secondary 
to fusion.  The left foot presented with hallux abductovalgus 
deformity.  

Passive range of motion of the ankle was to 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  There was no 
crepitation on the right or left.  X-ray studies showed no 
union of the osteotomy of the third metatarsal six weeks 
postoperatively.  X-ray studies taken that week showed no 
changes on the X-ray since the last exam.  Significantly, 
arthritis was not diagnosed.  The evaluator's impression was 
bilateral flat foot, left foot hallux abductovalgus 
deformity, right foot status post bunionectomy, healed, a 
status post fifth digital arthroplasty, healed, a second DIPJ 
fusion, healed, third metatarsal osteotomy, with a delayed 
union, and bilateral Achilles tendonitis.  The examiner 
stated that on a more likely than not basis, the service-
connected foot disabilities limit normal employability from 
any job that requires weightbearing, standing or lifting.  

In August 2002, the veteran submitted a July 2002 statement 
from his physician at the VAMC indicating that he will need 
more convalescence from his surgery until August 28, 2002.  


Preliminary Matter: Duty To Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been compliance with the provisions set forth in the new 
law and regulations.  The record in this case includes 
numerous VA examination reports, outpatient treatment 
records, private medical records, and statements from the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.  In this 
regard, it is important to note that the Board has remanded 
this case on two separate occasions and the RO has undertaken 
extensive development of these claims over nearly a 10-year 
period.  

In letters dated June 2002, October 2001, in numerous 
supplemental statements of the case, rating actions, two 
Board remands, the Board's prior decision, and within the 
joint motion, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The joint motion signed by the veteran's representative 
clearly indicates that both the veteran and his 
representative are aware of the types of evidence VA would 
attempt to obtain and those records that would support the 
veteran's claims.  Statements from the veteran over the last 
10 years clearly indicate his knowledge of the type of 
evidence VA wishes to obtain in order to adjudicate his case.  




Furthermore, the veteran has been notified of the laws and 
regulations that set forth the criteria for entitlement to 
service connection for PTSD, entitlement to an increased 
evaluation for the bilateral pes planus disability, and 
entitlement to additional convalescence benefits.  The 
discussions in the numerous rating decisions, statements of 
the case, and supplemental statements of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulations have been met.  


Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
CAVC determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination and the new regulation 
were in effect when the RO reviewed this case, the Board 
finds no prejudice to the veteran in proceeding with this 
case at this time. 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the CAVC, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.

In this case, the Board finds that the veteran did engage in 
combat with the enemy as defined within 38 U.S.C.A. 
§ 1154(b).  Accordingly, the veteran's stressors will be 
conceded.  The next question the Board must determine is 
whether the veteran actually has a valid diagnosis of PTSD.  
As noted above, some, but by no means all, health care 
providers have found PTSD.  The Board has reviewed the 
medical evidence in great detail.  

In evaluating the probative value of competent medical 
evidence, the CAVC has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  



As stated by the CAVC, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  

In evaluating this case, the Board must find that the most 
competent medical evidence regarding this issue is contained 
within the VA examination report of November 2001.  This 
report provides a detailed review of the veteran's 
psychiatric disorders.  

It also includes a detailed analysis of his difficulties, 
civilian history, treatment history, social adjustment, 
occupational adjustment, and current complaints.  The Board 
finds that this medical report is entitled to greater 
probative value.  In this evaluator's opinion, the veteran 
did not have the symptomatology that fully met the diagnostic 
criteria for PTSD.  While some of the symptoms were noted, 
the clear opinion of this examiner, based on what can only be 
described as a very detailed review of the veteran's medical 
history, clearly does not support the veteran's case.  

With regard to the veteran's own allegations that his 
stressors in service have caused PTSD, the Board must find 
that the veteran is not competent to make such a 
determination.  As stated by the CAVC, when the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  The veteran is not 
competent to provide a medical opinion diagnosing himself 
with PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

With regard to those medical providers who have indicated 
PTSD, the Board must find that these medical opinions, as a 
whole, are entitled to very limited probative value.  None of 
these medical reports provide a basis to conclude that the 
veteran has PTSD or indicate the basis for this diagnosis 
based on the veteran's military service.  These medical 
opinions appear entirely based on the veteran's subjective 
complaints or post-service stressor.  In the opinion of the 
Board they are entitled to very limited probative value.  

The Board finds that the outpatient treatment records, when 
viewed as a whole, also do not support the veteran's case.  
While some of these treatment reports indicate PTSD and PTSD 
symptomatology, they fail to note, in most cases, the 
veteran's military service or any basis to conclude that the 
veteran actually has PTSD based on his service.  Instead, 
these records note the veteran's drug and alcohol abuse, 
post-service difficulties, and other nonservice-related 
disorders.  The outpatient treatment records, when taken as a 
whole, do not support the veteran's case.  

With regard to the hospitalization reports, the Board must 
find that these records also provide negative evidence 
against the veteran's claim of PTSD.  These medical reports 
clearly note the veteran's difficulties with drug and alcohol 
while failing to note significant PTSD symptomatology.  
While, in some cases, PTSD is indicated, these medical 
reports, as a whole, clearly indicate difficulties that are 
not associated with the veteran's military service.  Such 
facts do not support the veteran's case.  

The Board has conceded that the alleged stressors cited by 
the veteran did, in fact, occur.  The Board, however, must 
make an explicit determination of whether the stressors 
associated with the veteran's combat have caused PTSD.  As 
stated by the CAVC, credibility is the province of the Board.  
It is not error for the Board to favor the opinion of one 
competent medical professional over the other when the Board 
gives an adequate statement of reasons and bases.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  Extensive outpatient 
and hospitalization reports note an extensive post-service 
psychiatric disorder, failing to note PTSD symptomatology in 
most cases.  This clearly supports the November 2001 VA 
psychiatric evaluation's conclusion that the veteran does not 
meet the full criteria for PTSD.  Other medical reports 
clearly support this determination.  Several of these reports 
were cited within the joint motion itself.  

With regard to the contentions raised by the joint motion, 
the issue of whether the veteran's claim of service 
connection for PTSD is well grounded is not before the Board 
at this time.  Significantly, other than this finding, the 
parties of the joint motion made no other reference to any 
errors in the Board's prior determination regarding this 
issue.  Extensive medical records indicate a psychiatric 
disorder not related to the veteran's military service, 
including drug and alcohol abuse.  

While the veteran is receiving treatment for PTSD in a PTSD 
program, such facts, while tending to support the veteran's 
claim, do not provide an absolute basis to award the veteran 
service connection for PTSD.  This is particularly true in 
light of the extensive medical records and evaluations that 
fail to support the veteran's case and provide negative 
evidence against this claim.  The veteran himself, in 
outpatient treatment reports, makes little reference to 
combat or combat related stressors, PTSD symptomatology, or 
other facts that would support his case.  Instead, he makes 
repeated references to difficulties that have occurred in his 
life many years after his discharge from active service.  
Such facts do not support this claim.  

The Board has reviewed, in great detail, those physicians who 
have treated the veteran.  The CAVC has rejected the 
"treating physician rule" that gives the opinions of treating 
physicians greater weight in evaluating claims made by 
veterans.  Guerrieri, 4 Vet. App. 473.  As stated by the 
CAVC, while it is true that the Board is not free to ignore 
the opinion of a treating physician, the Board is certainly 
free to discount the credibility of the physician statements.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Further, as 
also stated by the CAVC, opinions based on history furnished 
by the veteran and unsupported by the clinical record are of 
limited probative value.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  Simply stated, the Board finds that the medical 
opinions that fail to find PTSD clearly outweigh those 
medical records that support the veteran's claim.  

While the veteran's combat and stressors in service have been 
conceded, the Board specifically finds that the preponderance 
of the evidence is against the determination that the veteran 
currently has PTSD.  Accordingly, this claim must be denied.  
The preponderance of the evidence is against this claim.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Increased Evaluation for Bilateral Pes Planus

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The average impairment as 
set forth in the VA Schedule for Rating Disabilities, 
codified in 38 C.F.R. Part 4, includes diagnostic codes which 
represent particular disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Where there is a question 
at to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that a 30 percent rating for bilateral pes 
planus is provided where there are severe symptoms with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use and characteristic callosities under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The 
maximum 50 percent evaluation is warranted where bilateral 
pes planus is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.

A 30 percent evaluation may be assigned for acquired 
bilateral claw foot with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right ankle, shortened 
plantar fascia, and marked tenderness under metatarsal heads.  
The maximum rating of 50 percent may be assigned where there 
is marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities and 
marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5278.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2002).  

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Moreover, both the use of manifestations not resulting from 
service-connected disease or injury in establishing service-
connection evaluation is to be avoided.  38 C.F.R. § 4.14.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The provisions 
of 38 C.F.R. § 4.40 state that the disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  

According to this regulation, it is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to these elements.  In addition, the regulations state that 
the functional loss may be due to pain, supported by adequate 
pathology and evidence by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45.

In addition, with any form of arthritis, painful motion is an 
important factor of disability.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Degenerative or traumatic arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  Limitation of motion that is noncompensable 
under the applicable diagnostic code is assigned a 10 percent 
evaluation under diagnostic codes 5003, 5010.  In the absence 
of limitation of motion, a 10 or 20 percent evaluation is 
assigned for x-ray evidence of involvement of 2 or more 
joints, depending upon whether there are occasional 
incapacitating exacerbations.  Id.

In this case, the Board finds absolutely no basis to find 
marked contraction of the plantar fascia with dropped 
forefoot, all toes hammertoed, very painful callosities, and 
marked varus deformity of both feet.  No medical opinion 
would support such a determination.  Accordingly, a 
50 percent evaluation under Diagnostic Code 5278 is clearly 
not warranted.  There is also absolutely no medical evidence 
to support the conclusion that the veteran has pronounced 
flat foot in both feet with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasms of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
Once again, no medical opinion would support the 
determination that the veteran has such a condition in both 
feet.  Such facts are not disputed by the parties of the 
joint motion.  

The parties of the joint motion contend that the Board did 
not consider all potentially applicable diagnostic codes in 
denying the veteran's claim.  They use, for example, 
38 C.F.R. § 4.71a, Diagnostic Code 5280 (unilateral hallux 
valgus).  The maximum evaluation under Diagnostic Code 5280 
is 10 percent. 

It is important for the veteran, the veteran's 
representative, and the CAVC to understand that the veteran 
is currently receiving a 10 percent evaluation for both his 
right and left feet under Diagnostic Code 5280 at this time.  

The RO has awarded the veteran a 10 percent evaluation for 
postoperative hallux abductovalgus of the right and a 
10 percent evaluation for hallux abductovalgus of the left 
based on Diagnostic Code 5280.  This is the highest possible 
evaluation under Diagnostic Code 5280.  Accordingly, there is 
no basis to overturn the RO's decision based on the arguments 
presented by the parties of the joint motion.    

The veteran is also receiving a 10 percent evaluation for 
hammertoes of both feet.  Accordingly, the applicability of 
this diagnostic code (5282) in evaluating the veteran's pes 
planus is not before the Board at this time.  The veteran has 
not appealed the rating decisions involving these awards.  
Accordingly, these separate issues are not before the Board 
at this time.  

In any event, the veteran is receiving the highest possible 
evaluation for his bilateral foot disorder under Diagnostic 
Codes 5280 and 5282.  Accordingly, there is no basis to award 
the veteran an increased evaluation based on these Diagnostic 
Codes.  

The parties of the joint motion also contend that the Board 
had not adequately addressed the October 1998 VA examination 
findings of tender plantar calluses, "moderate" tightness 
of the Achilles tendon, marked hallux valgus, severe 
deformity of the nails in all toes of the right foot, and the 
examiner's notation that the range of motion was severely 
painful.  Nor, it was contended, did the Board address the 
veteran's complaints that although he wore custom molded 
shoes, he still experienced overriding of the toes as well as 
the examiner's statements that during acute exacerbation he 
would have difficulty ambulating or bearing weight on his 
feet.  

In evaluating this contention, the Board must note that such 
findings would not provide a basis to find that the veteran 
is entitled to a 50 percent evaluation for his flat foot 
condition under Diagnostic Code 5276 or for clawfoot (pes 
clavus) under Diagnostic Code 5278.  Without taking into 
consideration the veteran's difficulties associated with his 
bilateral foot disorder, including pain and the results of 
the October 1998 evaluation, the current evaluations could 
not be justified.  

In fact, based on the objective medical evidence of record, 
there is little indication to support the conclusion that the 
veteran is currently entitled to a 100 percent disability 
evaluation due to his service-connected bilateral pes planus 
disability.  The medical evidence of record does not clearly 
support the veteran's subjective complaints.  

The parties of the joint motion state that the Board did not 
address the November 1998 studies indicating several 
deformities, which the examiner noted "could be" post-
traumatic or post surgical.  It was indicated that these 
studies had indicated arthritic changes of the first 
metatarsophalangeal joint and that there appeared to be some 
subluxation.  The parties of the joint motion cited to the 
CAVC's determination in Esteban. 

The Board has reviewed the x-ray studies of the veteran's 
feet in detail over many years.  Based on the medical 
evidence reviewed, the Board finds no basis to conclude that 
the veteran has arthritis in his feet.  X-ray studies, as a 
whole, do not support the conclusion that he has arthritis in 
his feet.  Accordingly, an additional 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis 
or Diagnostic Code 5010 (arthritis, due to trauma, 
substantiated by x-ray findings), cannot be awarded under the 
CAVC's determination in Esteban.  Without taking into 
consideration all of the veteran's difficulties associated 
with his bilateral foot disability, the current evaluations 
could not possibly be justified.  Accordingly, an additional 
evaluation for an arthritic condition not seen in many of the 
most recent x-ray studies is clearly not warranted.  


Convalescence Rating Extension

38 C.F.R. § 4.30 provides for the assignment of a total 
rating for convalescence following surgery where at least one 
month of convalescence is necessary, where there are severe 
postoperative residuals, or where immobilization by cast of 
one major joint is necessary without surgery.  

There is no dispute that the veteran underwent right 
bunionectomy repair of the right second and fifth hammertoe 
deformities and wedge resection of the third metatarsal neck 
for a chronic callus on the sole of his foot on March 28, 
1996, nor is there any dispute that he was granted a total 
disability rating under the provisions of 38 C.F.R. § 4.30, 
effective March 28, 1991, the date of his surgery through the 
end of June 1996.  The controversy centers around whether his 
temporary total disability rating should be extended beyond 
June 30, 1996.   

Importantly, the Board notes that certification from the 
veteran's treating private podiatrist shows the veteran was 
considered unable to perform duties at work do to 
convalescence of surgery from March 28, 1996 to approximately 
June 6, 1996.  In a statement dated in July 1996, the 
veteran's private podiatrist noted the veteran was initially 
seen in March 1996 complaining of bilateral foot pain with 
right greater than left.  He had undergone multiple surgical 
procedures on his right foot on March 28, 1996.  

The parties of the joint motion state that the Board's prior 
decision did not address the private physician's later 
statement that the veteran was considered unable to perform 
duties at work due to convalescence from surgery beyond the 
reported June 6, 1996 date.  The Board specifically cited 
this medical report in its decision.  In any event, the Board 
finds that this medical opinion is entitled to very limited 
probative value.  In this regard, it is important to 
understand the nature of the surgical procedure performed in 
March 1996.  

First, the veteran underwent a bunionectomy repair of the 
right second and fifth hammertoe deformities and wedge 
resection of the third metatarsal neck for a chronic callus 
on the sole of his foot.  For this limited procedure, he was 
granted of convalescence at a temporary total rate of 
100 percent from March 28, 1996, until July 1,1996, 
(approximately two months).  Second, the treating podiatrist 
also stated that the veteran would be seen through 
September 1996 for postoperative evaluations but he was 
considered unable to perform duties at work due to 
convalescence from surgery beyond the reported June 6, 1996 
date.  

He was granted a temporary total evaluation beyond the 
reported June 6, 1996 until July 1, 1996.  The second 
statement makes no reference to his needing convalescence 
beyond July of 1996.     

It has essentially been contended that the veteran is 
unemployable due to his service-connected bilateral foot 
condition.  This is, however, not the issue before the Board 
at this time (particularly in light of the fact that the 
veteran was working in July 1996).  The sole issue before the 
Board is whether the surgical procedure at issue (performed 
in March 1996) required additional convalescence greater than 
two months.  In this regard, the Board has carefully reviewed 
the July 1996 VA evaluation report.  

In April 1997, the veteran contends that the VA examination 
report stated that it would take at least one year for his 
feet to heal.  This is inaccurate.  The VA examination of 
July 1996 indicated that it was too soon after surgery for a 
disability evaluation.  It was indicated that the veteran's 
condition would usually hurt for "about a year" after such 
surgery.  This does not provide a basis to award the veteran 
a temporary total 100 percent evaluation for his bilateral 
pes planus disability.  The VA examination of July 1996 
clearly indicated that in July 1996 the veteran was working.  
Within the report, it is stated that the veteran wears wooden 
shoes "while working."  

The evidence of record does not indicate that the veteran 
retired from his job until several years after the surgical 
procedure in question.  Accordingly, the contention that he 
was "unemployable" due to a surgical procedure to remove a 
callus and repair a bunion in March 1996 is found to hold 
little weight.  It also does not support the private 
physician's later statement that the veteran was considered 
unable to perform his duties at work due to convalescence 
from surgery beyond the reported June 6, 1996 date.  

Under 38 C.F.R. § 4.30, either severe postoperative residuals 
must be shown or immobilization by cast of one major joint is 
necessary without surgery.  In this case, there is no 
indication of immobilization by cast.  

Further, there is absolutely no indication to support the 
conclusion that the veteran had "severe" postoperative 
residuals associated with the March 1996 treatment.  The 
veteran simply believes that his bilateral foot disorder, 
when taken as a whole, should be granted a total rating.  
This is not an issue before the Board at this time.  The 
limited nature of the surgical procedure does not support the 
veteran's case along with the extensive amount of time he was 
given to convalesce from this surgical procedure.  Outpatient 
treatment records following this treatment also do not 
support the conclusion of severe postoperative residuals 
associated with the surgical procedure of March 1996.  Such 
facts do not support the veteran's case.  Accordingly, this 
claim is once again is denied.  


ORDER

Entitlement to service connection for PTSD is denied.   

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus with Achilles tendonitis, with status 
postoperative repair for wedge resection, right, 3rd 
metatarsal neck is denied.

Entitlement to extension of a temporary total convalescence 
rating for bilateral pes planus with status postoperative 
repair beyond June 30, 1996 is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, entitlement to a TDIU was established by the 
RO in an October 2002 rating determination effective 
December 19, 2001.  In October 2002, the veteran filed a 
timely notice of disagreement with this rating determination.  
The veteran seeks an effective date for the award of the 
TDIU, prior to December 19, 2001.  

The Board must find that the veteran has filed a timely 
notice of disagreement with regard to this issue.  As no 
Statement of the Case appears to have been issued, the claim 
of entitlement to an earlier effective date for a grant of a 
TDIU remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c) and requires further action by the RO.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
67 Fed. Reg. 3,009 (Jan. 23, 2002) (to be codified as amended 
at 38 C.F.R. § 19.9).  There are still actions, however, that 
must be accomplished at the RO level because the required 
action takes place there or because current law requires it.  
In this case, the DIC claim must be remanded because a 
statement of the case has not been issued, and such action 
takes place at the RO.  See Chairman's Memorandum 01-02-01; 
Manlincon, supra.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

On the basis of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issue of 
entitlement to an effective date, prior 
to December 19, 2001, for the award of a 
TDIU, and including citation to all 
relevant law and regulation pertinent to 
this claim, including the VCAA.  

3.  The veteran and his representative 
must be advised of the time limit in 
which he may file a substantive appeal to 
the Board if he desires appellate review.  
38 C.F.R. § 20.302(b).  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



                       
____________________________________________
	RONALD R. BOSCH
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


